In an action to recover damages for personal injuries and injury to property, the defendants appeal from an order of the Supreme Court, Suffolk County (Baisley, Jr., J.), dated July 28, 2005, which denied their motion for a unified trial on the issues of liability and damages.
*308Ordered that the order is affirmed, without costs or disbursements.
As a general rule, questions of liability and damages in a negligence action represent distinct and severable issues which should be tried and determined separately (see 22 NYCRR 202.42 [a]; Barrera v Skaggs-Walsh, Inc., 279 AD2d 442 [2001]; Rothbard v F.W. Woolworth Co., 233 AD2d 434 [1996]; Martinez v Town of Babylon, 191 AD2d 483, 484 [1993]). It is only where the nature of the injuries has an important bearing on the issue of liability that a joint trial of both issues is permitted (see Dulin v Maher, 200 AD2d 707 [1994]; Amato v Hudson Country Montessori School, 185 AD2d 803, 804 [1992]; cf. DeGregorio v Lutheran Med. Ctr., 142 AD2d 543, 544 [1988]). The Supreme Court providently denied the defendants’ motion for a unified trial, as the defendants failed to show a need to introduce evidence of the alleged injuries in order to establish that they were nonnegligent in the happening of this rear-end collision (see Barrera v Skaggs-Walsh, Inc., supra; Felice v Southside Hosp., 249 AD2d 359, 360 [1998]; Rothbard v F.W. Woolworth Co., supra). H. Miller, J.P., Crane, Krausman, Rivera and Lifson, JJ., concur.